We quote from appellant's testimony as set out in the statement of facts:
"I was in the yard, just coming up from the well with a bucket of water when the officers first went up there to my house. * * * After they found the still he called me. * * * I went with them and I know where the still was found. * * * I went down on the branch but I never went up to the furnaces to see whether they were still hot or not. I saw the whisky that was found down in the ditch and the mash that they found back on the edge of the hill, and some barrels with some meal in them. That was right in a couple of hundred yards of my house."
This is quoted to sustain what was said in our former opinion to the effect that appellant testified to the presence on the premises of the same things testified to by the officers as found by them on the occasion of their search. Such testimony on the part of appellant, under numerous authorities, plainly rendered harmless the error, if any, of the admission of the testimony of the officers as to what they found, even though they acted under a void warrant or without any warrant.
Appellant's claim seems to have been that his brother Thority was joint owner with him of the land where the still, mash and whisky were found, and he therefore suggests that Thority might have been the owner of same or in possession and control of same, but we note that he testified that Thority lived a quarter of a mile away from his house. The still, whisky and mash were found within two hundred yards of appellant's house and we deem the jury justified in concluding that same were in his possession and control.
The motion for rehearing will be overruled.
Overruled. *Page 542